TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 29, 2019



                                      NO. 03-16-00727-CR


                                 The State of Texas, Appellant

                                                 v.

                                John Phillip Couch, II, Appellee




        APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND TRIANA
           AFFIRMED ON REMAND -- OPINION BY JUSTICE TRIANA




This is an appeal from the order entered by the trial court. Having reviewed the record and the

parties’ arguments, the Court holds that there was no reversible error in the trial court’s order.

Therefore, the Court affirms the trial court’s order. Appellant shall pay all costs relating to this

appeal, both in this Court and in the court below.